Citation Nr: 1040174	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-26 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastrointestinal 
disability, including gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for coronary artery disease 
(CAD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for arthritis, including 
rheumatoid arthritis.

7.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD), to include 
entitlement to a total rating based on individual unemployability 
due to service-connected disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from August 1967 to August 
1969.  He is the recipient of numerous awards and decorations, 
including the Bronze Star Medal with "V" device and the Combat 
Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
In December 2008, the appellant testified at a Board hearing at 
the RO.  In April 2009, the Board remanded the matter for due 
process considerations.  

With respect to the appellant's claim of entitlement to an 
initial rating in excess of 50 percent for PTSD, the Board notes 
that the U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the issue of unemployability is raised during an 
appeal of an initial disability rating, either explicitly by the 
appellant or reasonably raised by the record, "the determination 
of whether [a claimant] is entitled to a total rating based on 
individual unemployability, including the effective date of that 
award, is part and parcel of the determination of the initial 
rating for that disability."  Rice v. Shinseki, 22 Vet. App. 
447, 455 (2009).  In this case, the appellant has raised the 
issue of unemployability and the record on appeal contains 
medical evidence of unemployability due to PTSD.  Thus, the Board 
has recharacterized the issue on appeal as set forth on the cover 
page of this decision.  

With respect to the appellant's claim of service connection for 
coronary artery disease, the Board notes that effective August 
31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart 
disease to the list of diseases associated with exposure to 
certain herbicide agents.  See 75 Fed. Reg. 53,202 (Aug. 31, 
2010).  The term "ischemic heart disease" includes coronary 
artery disease, but not hypertension.  Id.  This amendment is 
applicable to claims received by VA on or after August 31, 2010, 
and to claims pending before VA on that date, as well as certain 
previously denied claims.  

Implementation of this regulation, however, is subject to the 
Congressional Review Act which provides for a waiting period 
before an agency may implement a major rule to allow Congress an 
opportunity to review the regulation.  See 5 U.S.C.A. §§ 801-808 
(West 2002).  Currently, there is a stay on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on the new regulatory 
presumption of service connection for ischemic heart disease 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  Because the appellant's claim of service 
connection for coronary artery disease may be affected by this 
amendment, the Board must stay action on that matter in 
accordance with the Secretary's stay.  The adjudication of stayed 
claims will be resumed following congressional review of the new 
regulation.  

With respect to the appellant's remaining claims, a remand is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For numerous reasons this matter is not yet ready for appellate 
review.  

First, the Board notes that the appellant's service treatment 
records appear to be incomplete, consisting of only his May 1969 
military separation medical examination.  

Under applicable regulation, VA is required to obtain relevant 
records from a Federal department or agency, including records 
from the service department.  Indeed, VA may only end its efforts 
to obtain such records if it is concluded that the records sought 
do not exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c) (2010).  

Moreover, if VA is unable to obtain such records, VA has an 
obligation to provide the claimant with oral or written notice of 
that fact, including the identity of the records VA was unable to 
obtain, an explanation of the efforts VA made to obtain the 
records, and a description of any further action VA will take 
regarding the claim, including, but not limited to, notice that 
VA will decide the claim based on the evidence of record unless 
the claimant submits the records VA was unable to obtain.  38 
C.F.R. § 3.159(e) (2010).

The record on appeal reflects only one request by the RO to the 
service department for the appellant's service treatment records.  
There is no indication in the record on appeal that the RO made a 
follow-up attempt, nor is there any indication of notification to 
the appellant regarding the unavailability of complete service 
treatment records.  In view of the foregoing, additional actions 
by the RO must be made to ensure that VA has fulfilled its duty 
to assist.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c) (2010).

The Board also finds that VA medical examinations are necessary 
in connection with the appellant's claims.  38 C.F.R. § 
3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be provided).  

Regarding the appellant's claims of service connection for a 
gastrointestinal disability and hypertension, the appellant 
contends that he developed those conditions as a result of severe 
anxiety and panic attacks caused by his service connection PTSD.  
The appellant has not yet been afforded a VA medical examination 
which addresses the etiology of his gastrointestinal disability 
or hypertension.  Although the appellant was afforded a VA 
medical examination in July 2003, the examiner failed to comment 
on the etiology of the appellant's disabilities, rendering the 
examination of little probative value.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (discussing factors for 
determining probative value of medical opinions).  This 
deficiency has not escaped the attention of the appellant's 
representative, who has requested a remand of this matter for the 
purpose of obtaining an adequate examination.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Regarding the appellant's claim of service connection for 
arthritis, he reports longstanding pain in multiple joints.  He 
theorizes that he may have developed arthritis as a result of 
wearing ill fitting boots in Vietnam and other hardships of 
combat service.  

A review of the record indicates that the appellant originally 
characterized his claim as service connection for "rheumatoid 
arthritis."  In support of his claim, the appellant has 
submitted private medical records showing that in 1999 and 2000 
he was seen with complaints of progressive pain in multiple 
joints, including his wrists, hands, knees, and feet.  He was 
diagnosed as having rheumatoid arthritis and prescribed Celebrex.  
More recent clinical records, however, note inflammatory 
arthritis of a different etiology, including ulcerative colitis-
related arthritis, as well as gout, or pseudogout.  See e.g. 
October 2006 VA hospitalization records.  Additionally, the Board 
notes that the record on appeal contains numerous diagnoses of 
degenerative arthritis, including a June 2008 VA peripheral 
nerves examination report which contains a diagnosis of 
"degenerative joint disease of the hands and lumbosacral spine 
with right lower extremity radiculopathy secondary to repeated 
spinal trauma while in combat in 1968."  

Given the evidence of record, the nature and etiology of the 
appellant's arthritis is entirely unclear.  Unfortunately, the 
basis for the diagnosis and opinion rendered by the June 2008 VA 
examiner is unclear, given that he did not provide a rationale 
for his opinion, nor were diagnostic studies conducted.  
Nonetheless, the Board finds that the evidence discussed above 
triggers VA's duty to provide a VA medical examination in 
connection with this claim.  See 38 C.F.R. § 3.159(c)(4); 
McLendon, 20 Vet. App. at 83 (2006).  

With respect to the appellant's claims of service connection for 
hearing loss and tinnitus, he contends that he developed these 
conditions during service as a result of exposure to acoustic 
trauma.  

The appellant's service personnel records confirm that he served 
in combat, as evidenced by his receipt of the Combat Infantryman 
Badge and the Bronze Star Medal with "V" device.  He is also 
shown to have participated in several combat operations as a 
mortar gunner, including the Tet Counteroffensive.  Moreover, the 
Board finds that the appellant's statements of in-service 
acoustic trauma are both credible and consistent with the 
circumstances of such service.  38 U.S.C.A. § 1154(b).  In view 
of the foregoing, the Board concludes that there is ample 
evidence in the record on appeal to show that the appellant 
sustained acoustic trauma during active service.  The appellant 
has also testified as to a long history of hearing loss and 
tinnitus.  Despite this evidence, the appellant has not yet been 
afforded an adequate VA medical examination in connection with 
his claims.  This should be corrected on remand.  See 38 C.F.R. § 
3.159(c)(4); McLendon, 20 Vet. App. at 83 (2006).  

Finally, the Board notes that in July 2010, the appellant 
submitted additional pertinent evidence to the Board in support 
of his claim for an initial rating in excess of 50 percent for 
PTSD, including entitlement to a total rating based on individual 
unemployability.  He did not submit a waiver of initial RO review 
of this additional evidence.  Under 38 C.F.R. § 20.1304, 
therefore, such evidence must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request complete service treatment records 
pertaining to the appellant.  The RO must 
continue its efforts to obtain complete 
service treatment records until it is 
concluded that the information sought does 
not exist or that further attempts to 
obtain it would be futile.  See 38 C.F.R. § 
3.159(c)(2).  Moreover, if the RO is unable 
to obtain complete service treatment 
record, the RO must provide the claimant 
with oral or written notice of that fact in 
accordance with 38 C.F.R. § 3.159(e).

2.  The appellant should be afforded a VA 
examination for the purpose of clarifying 
the nature and etiology of his current 
hearing loss and tinnitus.  The claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should be requested to provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that any current hearing loss or tinnitus 
identified on examination is causally or 
etiologically related to the appellant's 
active service or any incident therein, 
including his credible reports of 
significant acoustic trauma in combat.

3.  The appellant should be afforded an 
appropriate VA medical examination for the 
purpose of identifying the nature and 
etiology of any current gastrointestinal 
disability, including GERD.  The claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner must delineate all 
gastrointestinal disabilities identified on 
examination.  He or she should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as not 
any current gastrointestinal disability 
identified, including GERD, is causally 
related to the appellant's active service 
or any incident therein.  Alternatively, 
the examiner should state whether any 
current gastrointestinal disability, 
including GERD, is causally related to or 
aggravated by the appellant's service-
connected PTSD or diabetes mellitus.  

4.  The appellant should be afforded a VA 
cardiology examination for the purpose of 
identifying the nature and etiology of his 
current hypertension.  The claims folder 
must be made available to the examiner for 
review in connection with the examination.  
After examining the appellant and reviewing 
the claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the whether it is at least 
as likely as not that the appellant's 
current hypertension is causally related to 
the appellant's active service or any 
incident therein.  Alternatively, the 
examiner should state whether the 
appellant's current hypertension is 
causally related to or aggravated by his 
service-connected PTSD or diabetes 
mellitus.  

5.  The appellant should be afforded a VA 
orthopedic or rheumatology examination for 
the purpose of identifying the nature and 
etiology of his current arthritis.  The 
claims folder must be made available to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should provide an opinion as to 
the appellant's current arthritis 
diagnosis, considering that the record on 
appeal contains various diagnoses, 
including rheumatoid arthritis, ulcerative 
colitis-related arthritis, gout, and 
osteoarthritis.  The examiner should also 
provide an opinion, with supporting 
rationale, as to the whether any current 
arthritis disability identified on 
examination is at least as likely as not 
causally related to the appellant's active 
service or any incident therein.  The 
report of examination must include a 
complete rationale for all opinions 
rendered.

6.  After accomplishing any additional 
development deemed necessary, the RO should 
review the evidence of record in its 
entirety, including the additional evidence 
received in July 2010.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond.

The case should then be returned to the Board for further 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


